 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPengrove Coal Co. and Charles Albert. Case 6-CA-9442May 11, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn January 24, 1977, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Pengrove Coal Co., Irwin Township, Pennsyl-vania, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph l(c):"(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). we havecarefully examined the record and find no basis for reversing his findings.2 In his recommended Order and proposed notice the AdministrativeLaw Judge uses the narrow cease-and-desist language, "like or related,"rather than the broad injunctive language, "in any other manner," the Boardtraditionally provides in cases involving serious 8(a)(3) violations, such asfound here. See N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941); Electrical Fittings Corporation, a subsidiary of I-T-E ImperialCorporation, 216 NLRB 1076 (1975). Accordingly, we shall modify theOrder and notice to require Respondent to cease and desist from, in anyother manner, infringing upon employee rights.229 NLRB No. 83APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employees because of theirconcerted activities for mutual aid and protection,or their union activities.WE WILL NOT threaten our employees forengaging in protected concerted activities, orunion activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of the Act.WE WILL offer Charles Albert immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges, and make him wholefor any loss he may have suffered.PENGROVE COAL CO.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Mercer, Pennsylvania, on November 24, 1976,based on charges filed July 26, 1976, and a complaintissued September 28, 1976, alleging that Respondentviolated Section 8(a)(1) and (3) of the Act. Respondent hasfiled a brief.Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent, a Pennsylvania corporation, is engaged inthe mining and nonretail sale of coal in Irwin Township,Pennsylvania. During the 12 months preceding the is-suance of the complaint herein, it shipped goods andmaterials valued in excess of $50,000 from the Common-wealth of Pennsylvania to points outside the Common-wealth of Pennsylvania. I find, as Respondent admits, thatit is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. United Mine Workers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESFacts and DiscussionThe complaint alleges that Respondent unlawfullythreatened employee Charles Albert with discharge if he562 PENGROVE COAL CO.supported the Union, and then discharged him forprotected concerted activity and to discourage his unionmembership.The pertinent events all occurred during a 3-day period,May 10-12, 1976. Albert, a 9-year employee of Respon-dent, had been talking in April and early May about a raisefor the men and about having a 2-week vacation instead ofthe one the employees were receiving, with Wayne Chutz,Respondent's superintendent, and the son of its president,Leonard Chutz. According to Albert, "Wayne would justlaugh and make a joke out of it." The morning of May 10,Albert, employee Robert Emmett, and Wayne Chutz werehaving a sandwich in the shop, and a truckdriver namedPierce (not employed by Respondent) came in and askedwhat they were doing. Emmett said (obviously jokingly)that they were having a union meeting, and Albert addedthat they were "trying to get more money off the boss, buthe wouldn't give us any." Pierce said, "Well, you'll have tostrike then," and Albert replied, "That could be arranged."Wayne Chutz then said, according to Albert, "you ought towatch what you're saying like that, good men are hard toreplace, and can be replaced for saying something likethat."That evening, Albert called District 5 of the MineWorkers in Pittsburgh, and was referred to District 2 inEbensburg. The next morning, Albert told Emmett that hehad called the Union, and Emmett advised Albert to talkto President Leonard Chutz and "try to work it out withoutbringing the Union in." I A little later that day, Albert toldWayne Chutz that he had called the Union, and whatEmmett had advised. Chutz, according to Albert, said hewould get his father there for a meeting with all the men,and that he (Albert) would probably get fired when hisfather found out he had called the Union. Albert clarifiedthis on cross-examination, testifying that he had said toChutz that he would probably be fired for calling theUnion, and Chutz replied, "You probably will." A bit later,Wayne Chutz came into the shop, said his father could notbe there that evening, but would be there the next evening,and that when he came, Albert would be fired for callingthe Union. Again, this is Albert's testimony.The next day, a meeting was held at the shop about 5p.m., with all the approximately 18 employees attending.This meeting had been announced by Wayne Chutz theprevious afternoon and evening; he told the day shiftemployees to stop work half an hour early, and the nightshift to come in half an hour early for the meeting.The meeting convened as scheduled. It began withLeonard Chutz counting the employees. He then an-nounced that "there's going to be no raises on this job." Hewent on to say that he understood some of the employeeshad "bitches" and "complaints," and when he received noimmediate response, he looked at Charles Albert, andasked if he had any. Albert said that he did, that he hadasked Wayne Chutz for raises for the men several times,also mentioning vacations, and, according to Albert, herepeated to Leonard Chutz his conversations of May 10and II with Wayne Chutz, including the fact that he hadcalled the Union. At that point, according to Albert,I Emmett, called as Respondent's witness, confirmed the gist of Albert'stestimony in these respects.Leonard Chutz came over right next to him, "cussed andswore," said that Albert did not do his job, was lazy, andsat around and slept. He then asked Albert whether he wassatisfied. When Albert said that he was not, Chutz pulledout an envelope, said "Here's your paycheck, get the hellout," and asked Albert how much more time he hadcoming. Albert said he had 29-1/2 hours coming, and heleft.Albert also testified that he had talked "union" with anumber of the employees on May 10 and 11, specificallynaming Raymond Alcorn, Emmett, McLaughlin, CharlesAlcorn, and Miller, and that he had discussed raises withthe employees.The only other General Counsel witness was DonaldAlbert, Charles Albert's brother, who was and remains anemployee of the Company. He confirmed Charles Albert'stestimony regarding the May 12 meeting with respect toCharles Albert having related to Leonard Chutz his earlierconversation with Wayne Chutz. Donald Albert alsotestified that after Charles Albert was given his check andleft the meeting, when the meeting continued, LeonardChutz mentioned to the remaining employees about thefavors he had done for Charles Albert.Wayne Chutz testified that Charles Albert asked himabout more money sometime in April, and that he toldAlbert there would not be any raises in the near futurebecause the price of coal was way down. As to the May 10conversation with Charles Albert and Pierce (WayneChutz' testimony does not have Emmett present, althoughWayne Chutz did say Emmett was present at an earlierconversation with Albert about raises), Wayne Chutz hasAlbert stating, "we're having a meeting"; Chutz respond-ing, "aren't you satisfied"; Albert then saying, "Well, I'vehad a job before I came here, and I could get another jobagain"; and Chutz replying, "Well, good men are hard tofind, but I've never seen any that couldn't be replaced."Wayne Chutz testified that "as far as I was concerned, itwas more or less in a joking manner." The secondconversation between Chutz and Albert that morning, astestified to by Chutz, began after Chutz came into the shopand was told by Emmett that Albert was mad and thatChutz "better talk to him." Chutz went over to Albert, whotold Chutz that he had called a labor hall, and thought heshould have more money and more time off. Nothing morewas said at that time, according to Chutz, who left and thenreturned after about 15 or 20 minutes and asked Albert ifhe "had any personal bitch with me, or if he thought that Ihad done him wrong, personally." Albert said he "thoughtthere should have been a dollar raise and that we ought toget some more time off on the job, and that he'd like tohave a meeting with my father." Chutz replied that hisfather was having a gum operation, and he doubted if ameeting could be arranged that night, but that possibly thenext night a meeting could take place.Chutz then went to his father's home, and told him"Charlie's stirred up, and he wants a meeting up at theshop." Leonard Chutz said that he could not meet thatnight, but that Wayne should set up a meeting for the nextnight. Wayne also told his father that Albert "wanted a563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDraise, more time off." He testified that he did not mentionto his father anything about Albert having talked with, orabout, the Union.Wayne Chutz' version of what occurred at the meetingthe next day is in agreement with Albert's about how themeeting began, and how Leonard Chutz turned to Albert.Wayne Chutz has Albert then telling his father that he hadasked Wayne Chutz for a raise and that Wayne had saidno, there would not be any raises or extra time off, thatAlbert then repeated that he thought there ought to bemore money and more time off, and Leonard Chutz thentold Albert that he had "babied" him, and given him "goodjobs," and "the way the market was with the coal, that inthe immediate future there would be no raises, or that thestrip mine couldn't run if shutting down two weeks forvacation." He then asked Albert if he was still dissatisfied,Albert said he was, and Leonard Chutz then "gave him hischeck and he shook hands and then he left."Leonard Chutz testified to the same effect as WayneChutz concerning their conversation on May II. Histestimony concerning the May 12 meeting also paralleledthat of his son. More specifically, Leonard Chutz testifiedthat after he asked if anyone had any complaints severaltimes, and no one responded, he turned to Albert, said,"Charles, you called this meeting, what do you want?"When Albert said he "wanted more money, and thought heought to have more vacations," Chutz said, "You know theway the coal market is, and you know the rock pile we'rein." He went on to tell Albert that he'd had "a few breakson this job ...and I didn't think you would becomplaining." When Albert said he was still dissatisfied,Chutz "took the checks out of my pocket, handed him hischeck, shook hands with him, wished him a lot of luck andhe left." Asked by his counsel whether it was correct thathe called Albert "all sorts of very bad things," Chutzreplied, "I don't know what he calls bad names. I waspossibly using some profanity. I do quite a bit. I wasn't thatclose to him, but I was close enough to him that him and Icould correspond." Leonard Chutz also denied that Alberthad mentioned to him at the meeting his conversationswith Wayne Chutz about calling the Union, or anythingabout a union. He confirmed that Albert told him, inresponse to his (Chutz') question, that he had 29-1/2 hourscoming.There were eight other witnesses called by Respondent,most of them testifying only about the May 12 meeting. Alleight agreed with the two Chutz that there was no mentionof "union" by Albert during the meeting.2Most testifiedthat Albert only mentioned "money," and said nothingabout vacations, when Leonard Chutz turned to him; a fewdid "not recall" whether Albert mentioned vacations, andone, Vernon Black, specifically testified that Albert did askabout vacations.3Although most of the witnesses testifiedthat Chutz told Albert that he had "babied him," or"treated him well," Black testified that this kind of remarkI There were six who specifically testified that there was no mention of"union" by Albert; the other two merely did not, in their testimony aboutwhat occurred, include any such reference.I Leonard Chutz' answer, according to Black, was that the Company"just didn't have enough money right now at the present time to give anymore money and as far as vacations go, we got what we got and possibly wemight get another week maybe before the end of the year, but he ...wouldn't guarantee it."by Chutz was to the men who remained after Albert left themeeting.By and large, I found both Charles and Donald Albert tobe credible witnesses. With particular reference to CharlesAlbert, in almost every instance of a conflict between histestimony and that of one or more of Respondent'switnesses, his version of a particular statement or occur-rence was confirmed by one or more of Respondent'switnesses. For example, Albert testified that employeeEmmett was with him and Chutz when nonemployeePierce came by and asked what they were doing, andEmmett said they were having a union meeting. Chutztestified that Albert and Pierce were there, not Emmett,and that Albert said, "We're having a union meeting," inresponse to Chutz' "How are things going?" Emmettconfirmed Albert's testimony. Although this difference is inno way critical to resolving this case, it does indicate thatAlbert's recollection was better than Chutz'. With respectto the slight variance between the testimony of Albert andthat of Chutz as to what Chutz said, Emmett's testimonyagain, although not precise, was somewhat more confirma-tory of Albert's version.4With respect to the events at the May 12 meeting, thetestimony of most of the employee witnesses called byRespondent that "vacations" was not mentioned by Albertto Leonard Chutz was obviously wrong. Both Wayne andLeonard Chutz, indeed, confirmed the testimony ofCharles and Donald Albert that the subject of vacationswas mentioned, as did witness Black. With respect toremarks made by Leonard Chutz to the general effect thathe had babied, and taken care of Albert, the testimony ofDonald Albert that such remarks were made after CharlesAlbert was fired and left the shop is confirmed byRespondent witness Black. Of the eight Respondentwitnesses, only Black, and to some extent Emmett,5seemedto have an accurate recollection of the occurrences. Itseemed to me that the other six witnesses were moreinterested in giving answers that they thought would favorRespondent's position than in testifying to their truerecollections of what occurred. None of them heard"vacation" mentioned, although the Alberts and Chutz'agreed that it was; none heard Leonard Chutz ask Alberthow much more time he had coming, and Albert reply thathe had 29 1/2 hours; although Chutz agreed with Albertthat this exchange took place; and none heard any"cussing" by Chutz, although Albert's testimony in thisrespect was to all intents and purposes corroborated byChutz himself.As none of the other witnesses, including Black andEmmett, heard any mention of "union" by Charles Albertto Leonard Chutz during their interchange, I make nofinding in this respect, although it is entirely possible that"union" was mentioned when Chutz was standing close toAlbert, and that the other employees, most of whom didnot hear a number of things that were obviously said, either4 Emmett testified, "I think Wayne made a statement that he could bereplaced, Charlie could be replaced, or something like that, a good man washard to find, or something to that effect."s Who conceded that he was "standing back there in the corner goofingoff' during part of the meeting.564 PENGROVE COAL CO.did not hear or paid no attention to the word. The mostcritical aspect of this case, however, does not involve anyconflicts in the testimony. Rather, it concerns whetherRespondent discharged Albert for union or protectedconcerted activity.Despite the testimony of the employee witnesses thatthey believed Albert was speaking solely for himself at themeeting, it is clear to me that both Wayne and LeonardChutz did not regard Albert's requests, whether before theMay 12 meeting or at it, as being made only on his ownbehalf. In the first place, it is extremely unlikely thatLeonard Chutz would call a meeting of his entire employeecomplement, and have the day shift stop work half an hourearly and the night shift report in half an hour early for themeeting, and in effect get up out of a sick bed to speak toall the employees, merely to deny Albert's personal requestfor a raise and for more vacation time. Wayne Chutzadmittedly told his father of these requests the day before,and Leonard Chutz, had he believed the requests werethose of a single employee, could have told his son to tellAlbert "no." Furthermore, Wayne Chutz knew that Alberthad called the Union, and I cannot believe that he wouldhave refrained from adding those few words -"Albertcalled the Union" -to what he was telling his father thenight before the meeting. His suggestion that his father wastoo ill from his gum operation for their meeting at hisfather's house on May 11 to be protracted scarcely servesas a convincing reason for not telling his father a rathersignificant fact that required only seconds to relate.Leonard Chutz came to the meeting armed with Albert'scheck, obviously prepared to discharge him and to give himthat check. Whether he had the checks of the otheremployees with him (the meeting was Wednesday; paydaywas Thursday), as he testified, is doubtful to me, although Imake no contrary finding. Indeed, Chutz testified that hebrought all the checks to the meeting because "I thought ifthere was some dissatisfaction, that the guys would wantpaid," itself confirming that he did not believe Albert wasthe only "dissatisfied" employee.I am convinced that Leonard Chutz believed that Albertwas agitating on behalf of the employees in general, notjust himself, for a raise and for longer vacations, that Chutzalso knew that Albert had called the Union,6and that hewas prepared to make an object lesson of Albert to theother employees, and did so.Even absent any "union" considerations, the complaintsabout wages and vacations, voiced at a meeting of allemployees called by management, and following discus-sions with other employees on these subjects, as well aswith Wayne Chutz, are obviously protected concertedactivities. See K-Mart Enterprises, Inc., 202 NLRB 358, 365,fn. 29 (1973), "Whether or not Kalisz and Snyder werechosen by employees to represent them in the presentationof grievances is unimportant, because they spoke at themeeting on their behalf as well as on their own. In anyevent, discharging them for expressing their solicitedgrievances is a violation of the Act." Cloverdale PlywoodCompany, a Divison of Farley and Loetseher ManufacturingCompany, 156 NLRB 819, 827 (1966). See also N. LR.B. v.Phoenix Mutual Life Insurance Company, 167 F.2d 983, 988(C.A. 7, 1948); N.L.R.B. v. Halsey W. Taylor Company, 342F.2d 406, 408 (C.A. 6, 1965). Therefore, Leonard Chutz'own testimony, in answer to his counsel's question "Whydid you give him his check?" that it was "strictly becauseChuck was not satisfied with the wages and the vacations,is what he told me he was dissatisfied about," not onlyvirtually establishes the violation herein, but negates anysuggestion that might otherwise be inherent in Chutz'testimony that Albert's employment record over the 9 yearshe worked for the Company had anything to do with thedischarge.For all the foregoing reasons, I find that Respondentdischarged Charles Albert on May 12 because of hisprotected concerted activities and because his call to theUnion threatened Respondent with possible unionizationof its employees, a threat it wished to nip in the bud, andthat Respondent thereby violated Section 8(a)(X) and (3) ofthe Act.I also conclude that Respondent violated Section 8(a)(1)by Superintendent Wayne Chutz' agreement with Albertthat his father would probably discharge Albert when hefound out he had called the Union. Although the context ofthe statement, with the initial suggestion to that effectcoming from Albert rather than Chutz, might in somecircumstances militate against finding a violation, thedischarge of Albert 2 days later demonstrates that thecolloquy was not mere bantering or joking agreement byChutz with Albert's remark.CONCLUSION OF LAWBy discharging Charles Albert because of his protectedconcerted activities and his union activities, and bythreatening him with reprisals if he engaged in suchactivities, Respondent has engaged in unfair labor practic-es affecting commerce within the meaning of Section8(a)(1) and (3), and Section 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom its unfair labor practices, that it offer reinstatement toCharles Albert, with backpay, computed as provided inF. W. Woolworth Company, 90 NLRB 289, (1950) and IsisPlumbing & Heating Co., 138 NLRB 716 (1962), and takecertain affirmative action in order to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:6 Wayne Chutz' knowledge would in any event he imputable to LeonardChutz, and I am convinced, as stated above, that he told his father ofAlbert's has ing called the Union.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER7The Respondent, Pengrove Coal Co., Irwin Township,Pennsylvania, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees because they have engaged in concertedactivities or union activities.(b) Threatening its employees if they sought to engage inprotected concerted activities or union activities.(c) In any like or related manner interfering with,restraining, or coercing their employees in the exercise oftheir rights protected by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Charles Albert immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered in themanner set forth in the section hereof entitled "TheRemedy."I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Preserve and, make available to the Board or itsagents, upon request, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business in Irwin Township,Pennsylvania, and any other locations where notices to itsemployees are customarily posted, copies of the attachednotice marked "Appendix."s Copies of said notice, onforms provided by the Regional Director for Region 6,shall be signed by an authorized representative of theCompany and posted immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places at all locationswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Company to ensurethat the notices are not altered, defaced, or covered by anyother material.(d) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.8 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."566